Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. 2007/0020022 in view of Beckemeier et al. 2015/0376482. As stated in the Written Opinion of the International Searching Authority mailed 10/02/2018; Herrmann discloses:
A method of adhering a product (14) inside a receptacle for the product (as disclosed in paragraph 12 a cosmetic lead is adhered as claimed within a cosmetic pencil), wherein the product is a cosmetic pressed powder product or a stick type applicative product (as disclosed in paragraph 12 the cosmetic is a pencil or stick as claimed), the receptacle comprises a casing (10) having a top end (14b or at 20) and a base end with a receiving base member (30) disposed at the base end, and the receiving base member has an inner surface (surrounding 32), optionally (Herrmann optionally does not include this option) wherein the base member is adapted to be moveable inside the casing to advance and retract the product outside and inside the top end of the casing, said method comprising: 
(i) applying a [silicone] hot melt adhesive composition in liquid form to at least part of the inner surface of the receiving base member of the receptacle (as disclosed in paragraph 20, Herrmann discloses a hot melt adhesive to hold the product); 
(ii) inserting the product into the receiving base member on or in the [silicone] hot melt adhesive composition while still in liquid form (as shown in figures 1 and 2, the cosmetic product pencil 14 is inserted into the hot melt adhesive 44 a hot melt adhesive being an option disclosed in paragraph 20, line 4); and 
(iii) allowing the [silicone] hot melt adhesive composition to cool, and optionally cure, to adhere the product inside the receptacle (as disclosed in paragraph 20):
substantially as claimed but does not disclose any specific hot melt adhesive, such as silicone as claimed, but only states that the hot melt adhesive must have good elasticity as disclosed in paragraph 20. However, Beckemeier teaches another hot melt adhesive having good elasticity which is made from silicone as taught in paragraphs 7 and 8 for the purpose of providing a suitable adhesive with improved strength and flow properties. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the receptacle of Herrmann with a silicone hot melt adhesive as, for example, taught by Beckemeier in order to provide a suitable adhesive with improved strength and flow properties.
Regarding claim 2, Beckemeier teaches heating the silicone to 80°C to 100°C. in paragraph 39 which is within the claimed range.
Regarding claim 5, Herrmann discloses in the embodiment of figure 3 that the hot melt adhesive 50 can be applied to the inner surface of base 30 via drops or dots as claimed as taught in paragraph 46.
Regarding claims 9 and 17, Beckemeier teaches the hot melt adhesive to be moisture cured in paragraph 4.
Regarding claims 10, 11 and 15, Herrmann discloses the product to be a lipstick, balm or a deodorant in paragraph 2 with the disclosed adhesive being inert to the product.
Regarding claims 13 and 14, Herrmann discloses the product 14 to abut the adhesive at 44 (as is the alternative use disclosed in paragraph 20) as shown in figures 1 and 2.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. 2007/0020022 in view of Beckemeier et al. 2015/0376482 as applied to claim 1 above and further in view of Kaul et al. 2019/0200728. Herrmann discloses: A method of adhering a product (14) inside a receptacle for the product (as disclosed in paragraph 12 a cosmetic lead is adhered as claimed within a cosmetic pencil), the receptacle including a casing (10) having a top end (14b or at 20) and a base end with a receiving base member (30) disposed at the base end; 
substantially as claimed but does not disclose any specific material for the base member. However, Kaul teaches another cosmetic pencil with a casing 2 enclosing the cosmetic and further teaches that the casing is made from styrene butadiene as claimed and as taught in paragraphs 18-20 for the purpose of providing a suitable material for enclosing the cosmetic which will reduce splinters if broken. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to make the receptacle base member and casing of Herrmann from styrene butadiene as, for example, taught by Beckemeier in order to provide a suitable material for enclosing the cosmetic which will reduce splinters if broken.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. 2007/0020022 in view of Beckemeier et al. 2015/0376482 as applied to claim 1 above and further in view of Song WO 2018/004047. Herrmann discloses: A method of adhering a product (14) inside a receptacle for the product (as disclosed in paragraph 12 a cosmetic lead is adhered as claimed within a cosmetic pencil), the receptacle including a casing (10) having a top end (14b or at 20) and a base end with a receiving base member (30) disposed at the base end; including the method step of (i) applying a hot melt adhesive composition in liquid form to at least part of the inner surface of the receiving base member of the receptacle; as disclosed in paragraph 20, Herrmann discloses a hot melt adhesive to hold the product which adhesive is applied at 44 or 50 in figure 3; 
substantially as claimed but does not disclose using an automated, robotic dispenser to dispense the hot melt adhesive composition. However, Song teaches another method of forming a cylindrical casing with an amount of adhesive being applied within the casing as taught on the last paragraph of the TECH-PROBLEM section of the English translation, and in the descriptions of figure 23 in section 10. Adhesive Coating Unit; Song teaches an automated, robotic dispenser 430 to dispense adhesive composition within a casing 111 for the purpose of automating the manufacturing process. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the method of Herrmann with an automated, robotic dispenser to dispense the adhesive composition as, for example, taught by Song in order to automate the manufacturing process.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. 2007/0020022 in view of Beckemeier et al. 2015/0376482 as applied to claim 1 above and further in view of Luttgens 2004/0042837. Herrmann discloses: A method of adhering a product (14) inside a receptacle for the product (as disclosed in paragraph 12 a cosmetic lead is adhered as claimed within a cosmetic pencil);
substantially as claimed but does not disclose the product is the compressed powder product. However, Luttgens teaches another cosmetic pencil (as taught in paragraph 3) with a casing 3 enclosing the cosmetic and further teaches that the cosmetic or product is a compressed powder product as taught in paragraph 31 for the purpose of adapting the pencil for use in medical and pharmaceutical purposes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to make the product of Herrmann from a compressed powder product as, for example, taught by Luttgens in order to adapt the pencil for use in medical and pharmaceutical purposes. 
Allowable Subject Matter
Claims 3, 7, 8, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. discloses a method of adhering a cosmetic product 20 inside a receptacle defined by casing 31 and base 32 including applying a silicone hot melt adhesive composition to the base to adhere the product inside the receptacle as disclosed in paragraph 30. Spatz et al. teaches another method of adhering a cosmetic product within a casing including inserting the product 26 into a base filled with hot melt adhesive 58 as shown in figures 1 and 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754